Title: To James Madison from Garrett Brower, [31 January 1814]
From: Brower, Garrett
To: Madison, James


        
          
            New York [31 January 1814]
          
          The posishon of the right Devishon of oure armey will give couse for the enemey to prepare for its reseption at montreyall by the opning of next campane in this I hope he may be Disappointed as it wold plase oure advance two far from its rear and indanger its resorsces it wold be expedient to take prescot witch wold be a support to that part of oure armey that mite lay around kingston the right devishon of oure armey to take a posishon on the opposet bank of the st. larence from the french mills with a fue rigments of hors to coure the cuntrey and watch the pases &c. To Drive the enemey intierley from that land that layes betwen grand river and st. larence and take a posishon betwen the entrence of grand river and st. larence mite be suffishent to cut the enemey off from lake ontareo but when we think of hudson bay and its communication to kingston we wold then ask hue knowes the energey of the enemey or the difacultey he mite surmount in traveling thrue that cuntrey; to plase oure advance in montreyall; hear the enemey at lake ontareo mite colect his hoole force at kingston and or part and cume down on oure resarve wile thare fleet protected that town under theas and other considderations I think it best to plase oure hoole posebel force against lake ontareo and Drive the enemey all together in to kingston or trye to cut that part of his armey off that layes at fort gorge and starve or beat the rest out that layes in kingston by ceaping close around it. A fue rigments of mounted infentrey to be plast as hearafter shall be menshenad will be wanting; aline of signels from kingston thru prescot ogdensburgh french mils foure corners to platsburgh will be usefool everreything should be prepard before the armey muvd, p[l]anks to lay on skowes for a bridg Flags for signels and evrey other thing that mite be wanting; if a skow cant lay to anker on account of the swiftness of the warter I can make up for that Defishencey if theas posishons take plase in popper time oure fleet may not be required to fire a singel gun. Dun in Newyork on the 31th. of January 1814 by your excelenceys most humbel servent
          
            Garret Brower
          
        
        
        
          In order to attack and drive the Brittich from lake ontareo our army will be Devided in thre Devishons omiting the garessons and cuming at once to the invaders; first the right and the intended senter will form at the french mils and from hear thay will pour in on the cannadion shore a strong devishon and the rest follow Briskley after and at the same time or two hundred men should prepare a bridg with quick Dispatch for to cecure a retreet if required hear the army will heave up entrenchments and leve a strong garesson after takeing and or driveing the enemy intierley from theas parts the senter Devishon will march up for prescot hear will be wanting a bridg a littel below the first rapped mening the first rapped below prescot if the right Devishon should be Driven in thay will retreet to the second bridg by this time the hors will be doune from the senter Devishon to thare releaf after prescot is taken and the army muves forward to kingston hear the enemy at nigary will begin to find himself in Danger of being cut off by land and if he retreets our left Devishon will persue hin and harres him and should he get on bord of his fleat our fleet will be reddey for him and thare fleet will be incumbered with men should this be the case it should not prevent our army from garresing fort Gorge and berlington hith should the enemy not retreet from nigary our left will make a protention from Lake ery to birlington hith and take it if they hav aney posabel means of geting porvishon without two grate a risk of being cutoff our hors will advance abuve kingston and Destroy the briges the fencibels and vollentear mility will make a protention on the enemeys part of lake champlane or ceap him in check from that quarter no persen knows one word of what I have written respecting canniday I am your Eexcellenceys moust humbel and affectionent servent
          
            Garret Brower
          
        
        
          I due mous airnesley pray that your excellencey would take this my potishon in consedderation and that you would asist me that I mite get a patten for a bridg that I have invented that will be verrey conveanent for an armey to carrey on a march; and for a quick methed to pass an armey over a narrow river whare the warter runs swift; and thay hav but five boats, and a plan to prevent a garresson from being so easley supprised as they hav bin formerley; this is the first caus of my writeing the muvements for ower armey; witch was intended for the pirpes to form to your excellencey an opinnion of my abileteys; that you mite be more interrested to asist a man huse cheaf studdey is to invent all he can for the bennifit of ower moste Buteyfull and grate cuntrey; I would hav cum to the ceat of guverment myself on this bisenes had I not bin prevented by the grate dependenc my famley has on me, and not having aney confident that would cum for me or that I would trust with things of this kind, and for this reson I

would wish to be assisted to cum to the seat of guverment myself that theas things mite be made reddey as quick as posabel.
          If your excellency can perceav aneything in my writeing worthey your notes then I will think you will be pleased in my cuming otherwise I pray that you will forgiv me for the libertey I have taken in writing.
          The plase of my resedence is in newyork 79 lenard street I am your Excellenceys moust humbel and anfecttionat cervent
          
            Garret Brower
          
        
      